s significant index no department of the treasury internal_revenue_service washington d c - epl ral ti al noy e o p e f tax_exempt_and_government_entities_division company parent this letter constitutes natice that a waiver of the minimum_funding_standard for the plan for the plan_year ending december has been granted subject_to the following conditions july october by october ina timely manner the company makes the required quarterly contribution to the plan that is due october the company makes the required quarterly contribution to the plan that is due january the company makes the required quarterly contributions to the plan that are due april the plan_year ending december the company makes contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending december the minimum_funding_standard without applying for a waiver of in a timely manner and by september and january for proof that the payments were made to the plan will be provided to this office at the address listed below within days of the due_date of the payment internal_revenue_service you agreed to these conditions in letter dated october any one of these conditions is not satisfied the waiver is retroactively null and void sent via facsimile if this conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which this conditional waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of december the company manufactures in the company is owned by the parent the company as well as the parent and two other companies owned by the parent filed for chapter bankruptcy protection on february assets and liabilities of all the companies merged with parent the company emerged from bankruptcy with the on april all of the stock the current financial hardship was brought on by a reduction in sales the sales have and dropped from dollar_figure interim financial information indicates that the company has lost in dollar_figure' money every month since it emerged from bankruptcy to dollar_figure in in in in order to effect a recovery the company has consolidated manufacturing at one facility and eliminated production at two facilities one of these facilities has been sold with the money used to reduce debt the company has eliminated over two-thirds of salaried employees the company has negotiated a new union contract for all hourly employees that will reduce all hourly wages by one dollar per hour while in bankruptcy the company successfully negotiated the termination of two other plans with the pbgc the company also negotiated with other creditors that reduced outstanding debt these actions have already had an impact by greatly improving the company’s financial position hence the waiver of the minimum_funding_standard for has been granted subject_to the the plan for the plan_year ending december conditions set forth above your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of dollar_figure oy vesting while any portion of the waived_funding_deficiency remains unamortized please note that ziny amendment to a profit sharing plan or any other retirement plans covering employees covered by this plan maintained by the company to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa similarly the establishment of a new profit sharing plan or any other retirement_plan by the company covering employees covered by this plan would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides thait it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending december the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the enrolled_actuary who is responsible for the completion of the schedule b we have sent a copy of this letter to the manager ep classification in and to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours ve pe p- donna m prestia manager employee_plans actuarial group
